internal_revenue_service number release date index number ------------------------------------------ ---------------------------------------- ---------------------- ------------------------------- ------------------------------------------------------------- ------------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b04 plr-125656-17 date date legend trust trust a_trust b_trust c trust d trust e trustee grantor daughter granddaughter granddaughter granddaughter grandson great-grandson great-grandson great-grandson great-granddaughter court --------------------------------------------------------------------------------------------------------------- ------------------------------------------------------- -------------------------------------------------------- ------------------------ -------------------------------------------------------- --------------------------------------------------------- ------------------------------------------------- ------------------------------------------------------- -------------------------------- ---------------- ------------------ --------------------------- --------------------------- ---------------------------- --------------------------------- --------------------------- ---------------------------- ------------------------------ ------------------------------ ----------------------------------------------------------- ------------------------------------------------------------------------ -------------------------------------------- first partition order ----------------------------------------------------------------------------------------------------------------- second partition order ------------------------------------------------------------------------------------------------------------ date ------------------------------------------------------------------------ ------------------------------------------------------------------------ ----------------------- plr-125656-17 date date date date date date dear ---------------- ------------------------ ------------------ ---------------------- ------------------ -------------------------- ------------------------ this is in response to your personal representative’s letter of date and supplemental correspondence in which rulings are requested on the income gift and generation-skipping_transfer gst tax consequences of a modification of trust a the facts and representations submitted are summarized as follows grantor executed trust on date and amended trust on date trust a revocable_trust established for the primary benefit of daughter granddaughter grand- daughter granddaughter grandson great-grandson great-grandson great- grandson and great-granddaughter became irrevocable when grantor died on date a date prior to date article iii paragraph b of trust as amended provides that from and after the death of grantor the trustee is to pay on the income distribution date the entire net_income of the trust estate to daughter so long as she shall live article iii paragraph c provides that from and after the death of the last to survive of grantor and daughter and continuing until the death of the last to survive of granddaughter granddaughter granddaughter grandson great-grandson great-grandson great-grandson and great-granddaughter the trustee is to pay the entire net_income on the income distribution date in equal shares to granddaughter granddaughter granddaughter and grandson who are living on each income distribution date and to the lawful issue living on each income distribution date of said grandchildren who are then deceased leaving one or more lawful issue then living the issue of a deceased grandchild in each case to take among them per stirpes the share of the net_income the grandchild would take were he or she then living article iii paragraph d provides that on the death of the last to survive of the grandchildren and great-grandchildren named in article iii paragraph c the trustee is to pay and distribute the principal of the trust estate in equal shares per stirpes to the then living lawful issue if any of granddaughter great-grandson great- grandson great-grandson and great-granddaughter of whom issue is then living article iii paragraph e provides that if under this or any other article of the trust any portion of the principal of the trust estate becomes payable to issue of any of grantor’s plr-125656-17 grandchildren named in article iii who is at the time of the distribution less than years of age that portion is to immediately vest in the issue but distribution thereof is to be postponed by the trustee until the issue attains the age of years and in the meantime the trustee is to pay the net_income of that portion to the issue article iii paragraph f provides that each and every trust if any still in existence on the day years after the death of the last to survive of grantor and all of the beneficiaries named or described in the trust who were living when grantor executed the trust is to terminate forthwith and the trustee is to pay and distribute the trust or part to the then income_beneficiary thereof if there is more than one income_beneficiary the distribution is to be made to the beneficiaries in the proportions in which they are then receiving the income daughter and grandson died prior to date on date after proper notice to all interested parties and hearing of a petition filed by grandson court issued first partition order in accordance with first partition order trustee divided trust along family lines into five separate trusts as follows trust a for granddaughter as to a interest trust b for granddaughter as to a interest trust c for granddaughter as to a interest trust d for great-grandson as to a interest trust e for great-granddaughter as to a interest in a prior private_letter_ruling we ruled that the division of trust in accordance with first partition order did not a cause these new trusts or their beneficiaries to realize gain_or_loss from a from a sale or disposition under sec_1001 b result in a transfer by any beneficiary of trust subject_to the gift_tax under sec_2501 or c cause distributions from these new trust to be subject_to gst tax imposed by chapter provided no additions are made to the trusts after date this letter applies only to trust a trustee is the trustee of trust a and granddaughter is the current beneficiary of trust a granddaughter has five living children including great-grandson and several living grandchildren on date after proper notice to all interested parties and hearing of a petition filed by trustee court issued second partition order second partition order provides that subject_to trustee receiving a favorable gst tax ruling from the internal_revenue_service trust a is modified to provide that upon the death of granddaughter trust a shall be equally divided or partitioned into separate trusts for the benefit of each living child of granddaughter and for the benefit of each group comprised of the living descendants of a deceased child of granddaughter per stirpes plr-125656-17 in order to satisfy the income distribution_requirements set forth in article iii paragraph c of trust second petition order directs that subsequent to partition if an income_beneficiary is deceased such deceased beneficiary’s then living issue shall be entitled to the net_income the deceased beneficiary would have received if then living additionally if an income_beneficiary dies without leaving issue then living then the net_income that would have been distributed to the deceased beneficiary shall instead be distributed pro-rata to the other income beneficiaries with reference to the beneficial percentage interests then held pursuant to the article iii paragraph c of trust in order to satisfy the ultimate distribution_requirements set forth in article iii paragraph d of trust second petition order further directs that upon the death of the last to survive of those persons specifically mentioned in article iii paragraph d of trust including great-grandson a son of granddaughter each of the separate trusts to be created upon the death of granddaughter must be allocated and distributed ten percent to trust d ten percent to trust e and eighty to the then living issue of great-grandson per stirpes however if great-grandson dies leaving no surviving issue then such eighty percent balance shall be divided equally among the shares of the persons named in article iii paragraph d of trust who die leaving issue then living and then distributed as set forth in that article it is represented that trust was irrevocable prior to date and that no additions actual or constructive have been made to trust or trust a since that time you have requested the following rulings the modification of trust a to provide for partition in accordance with the terms of second partition order will not cause trust a or new trusts resulting from that partition or their beneficiaries to realize any gain_or_loss from a sale or disposition under sec_1001 the modification of trust a to provide for partition in accordance with the terms of second partition order will not cause any beneficiary of trust a to be subject_to the gift_tax under sec_2501 the modification of trust a to provide for partition in accordance with the terms of second partition order will not cause trust a or new trusts resulting from that partition or their beneficiaries to be subject_to gst tax under sec_2601 ruling no sec_61 provides that gross_income includes gains derived from dealings in property and sec_61 from an interest in a_trust plr-125656-17 sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 states that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different there is a material difference when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers 499_us_554 a pro-rata partition of jointly owned property is not a sale_or_other_disposition of property if the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result thereof thus neither gain nor loss is realized on a partition revrul_56_437 1956_2_cb_507 as ordered by court the partition of trust a into separate trusts upon the death of granddaughter has been structured to satisfy the income distribution_requirements and the ultimate distribution_requirements of the original trust and trust a the legal entitlements as well as the rights and powers of the income beneficiaries and the remainder beneficiaries will remain the same in_kind and extent after partition of trust a thus there will be no material difference in the positions of beneficiaries of trust a after the partition of trust a into separate trusts upon the death of granddaughter accordingly based on the facts submitted and representations made we conclude that the modification of trust a to provide for partition in accordance with the terms of second partition order will not cause trust a or new trusts resulting from that partition or their beneficiaries to realize any gain_or_loss from a sale or disposition under sec_1001 ruling no sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident plr-125656-17 sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift that is included in computing the amount of gifts made during the calendar_year as ordered by court the partition of trust a into separate trusts upon the death of granddaughter has been structured to satisfy the income distribution_requirements and the ultimate distribution_requirements of the original trust and trust a the legal entitlements as well as the rights and powers of the income beneficiaries and the remainder beneficiaries will remain the same in_kind and extent after partition of trust a thus there will be no material difference in the positions of beneficiaries of trust a after the partition of trust a into separate trusts upon the death of granddaughter because the beneficial interests rights and expectancies of the beneficiaries are substantially the same both before and after the modification of trust a to provide for partition of trust a no transfer of property will be deemed to occur as a result of the modification and the partition in accordance with second partition order accordingly based on the facts submitted and representations made we conclude that the modification of trust a to provide for partition in accordance with the terms of second partition order will not cause any beneficiary of trust a to be subject_to the gift_tax under sec_2501 ruling no sec_2601 imposes a tax on every generation-skipping_transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under a of the tax_reform_act_of_1986 the act and sec_26_2601-1 of the generation-skipping tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26 b i the tax does not apply to a transfer under a_trust that was irrevocable on date except to the extent the transfer is made out of corpus added to the trust by an actual or constructive_addition after date plr-125656-17 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains exempt status for generation-skipping tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst or the creation of a new gst sec_26_2601-1 example provides as follows in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a's issue and one for the benefit of b and b's issue the trust for a and a's issue provides that the trustee has the discretion to distribute trust income and principal to a and a's issue in such amounts as the trustee deems appropriate on a's death the trust principal is to be distributed equally to a's issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b's issue the trust for b and b's issue is identical except for the beneficiaries and terminates at b's death at which time the trust principal is to be distributed equally to b's issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a's issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter plr-125656-17 in the present case trust was irrevocable on date it is represented that no additions actual or constructive have been made to trust or trust a after that date the modification of trust a to provide for its partition on the death of granddaughter is similar to the change described in sec_26_2601-1 example as ordered by court the partition of trust a into separate trusts upon the death of granddaughter has been structured to satisfy the income distribution_requirements and the ultimate distribution_requirements of the original trust and trust a the legal entitlements as well as the rights and powers of the income beneficiaries and the remainder beneficiaries will remain the same in_kind and extent after partition of trust a thus there will be no material difference in the positions of beneficiaries of trust a after the partition of trust a into separate trusts upon the death of granddaughter the partition of trust a in accordance with second petition order will not shift any beneficial_interest in trust a to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the partition in addition the partition will not extend the time for vesting of any beneficial_interest in trust a beyond the period provided for in the original trust accordingly based on the facts submitted and representations made we conclude that the modification of trust a to provide for partition in accordance with the terms of second partition order will not cause trust a or trusts resulting from that partition or their beneficiaries to be subject_to gst tax under sec_2601 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-125656-17 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely melissa c liquerman melissa c liquerman chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for purposes
